Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendment to the claims filed after non-final office action on May 11, 2022 is acknowledged.  Claim 8 was amended, claims 7, 11, 13, 15-16, 25-32 were canceled and claims 1-6, 8-10, 12, 14, 17-24 and 33 are pending in the instant application.  The restriction was deemed proper and made final in the previous office action.  Claims 2, 6 and 17-24 remain withdrawn from consideration as being drawn to a non-elected invention/species.
Claims 1, 3-5, 8-10, 12, 14 and 33 are examined on the merits of this office action. 

Withdrawn Rejections
The objection to claim 8 is withdrawn in view of amendment of claim 8 filed May 11, 2022.


Maintained/Revised Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, 8-10, 12, 14 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Van Scott (WO2013063615 A2, cited previously) in view of Genscript (“Peptide Modifications”, 2010, pages 1-2, cited previously).
Van Scott discloses a composition comprising a propanoyl-Cys-DOPA-NH2 (see claim 9) which meets formula I wherein n is 0 and R is an ethyl group (C2 alkyl). Van Scott additionally teaches wherein the N-terminal acyl radical can be acetyl, propanoyl or benzoyl (see paragraph 0026).  
Van Scott does not specifically provide an example wherein R is acetyl with Cys-DOPA-NH2.  Van Scott does teach “The N-acyldipeptide derivatives of the present invention have the alkaline radical such as an amino group modified by acylation, so that they are no longer amphoteric in nature, and are readily bioavailable for penetration and/or distribution to target tissues or sites for pharmacological actions by topical or systemic administration” (see paragraph 0044).  
Genscript teaches that terminal amidation (C-terminus) or acetylation (N-terminus) will remove its charge and help it imitate its natural structure.  In addition, this modification makes the resulting peptide more stable towards enzymatic degradation resulting from exopeptidases.
It would have been obvious have acetyl as the N-terminal acyl radical group thus resulting in the formula of Ac-Cys-DOPA-NH2 which results in a compound of formula I.  One of ordinary skill in the art would have been motivated to do so given that Van Scott teaches acetyl as a preferred embodiment for the N-terminal moiety and N-terminal Acetylation is routine in the art for increasing stability of shorter peptides and mimicking the natural structure.  There is a reasonable expectation of success given that N-terminal acetylation is routine in the art and Van Scott teaches N-terminal acetylation of the dipeptide.
Regarding claims 3-5, Ac-Cys-DOPA-NH2 meets the limitations wherein R is methyl.
Claim 8 claims “An inhibitor of oxidative induced inflammatory mitogen activated protein kinases (MAPK) pathway, the inhibitor having a structure according to claim 1”.  The preamble limitation of “An inhibitor of oxidative induced inflammatory mitogen activated protein kinases (MAPK) pathway” is an inherent property of the Formula I.  Van Scott renders obvious the identical structure of formula I and thus, the compound would inherently have the property of inhibiting oxidative induced inflammatory MAPK pathway.
Regarding claim 9, Van Scott renders obvious the identical structure of formula I and thus, the compound would inherently have the property of inhibiting oxidative induced inflammatory MAPK pathway including JNK and P38MAPK.
Regarding claim 10, Van Scott teaches compositions comprising said DOPA derivatives (see claims 1 and 9).
Regarding claim 12, Van Scott teaches the compositions can be formulated for intravenous injection (see paragraph 0089).
Regarding the limitation of “for use in protecting cells from oxidative stress” found in instant claim 14, Please note that it is regarded that "intended use" of a composition or product will not further limit claims drawn to a composition or product. See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In Re Hack 114, USPQ 161. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim limitation.  In the instant case the prior art structure rendered obvious by Van Scott is capable of performing the intended use.
Regarding claim 33, the sequence Ac-Cys-DOPA-NH2 meets the limitations of formula III (wherein R is methyl and n=0).
Response to Applicant’s Arguments
Applicant argues that “The Examiner alleges that it would have been obvious to try acetyl as the N-terminal acyl radical group, thus resulting in the formula of Ac-Cys-DOPA-NH2 which results in a compound of formula I. The applicant respectfully disagrees. 
Genscript is a general description of chemical modifications which can be performed to peptides. Genscript reads, "If the peptide is from an internal sequence of a protein, terminal amidation (C-terminus) or acetylation (N-terminus) will remove its charge and help it imitate its natural structure (amide, CONH2). In addition, this modification makes the resulting peptide more stable towards enzymatic degradation from exopeptidases."  There is no motivation for one of skill in the art to modify the compounds of the invention to "make the resulting peptide more stable towards enzymatic degradation from Page 6 of exopeptidases" as it has not been shown that enzymatic degradation from exopeptidases is an issue with regard to the compounds of the current invention. Genscript is merely  showing  that acetylation  can  potentially improve characteristics of a peptide relative to the native, non-acylated peptide. However, there is no indication that a disclosed propanoyl (acyl) peptide can be improved by replacing the propanoyl group with an acetyl group. There is no indication in Genscript to choose to perform amidation or acetylation to the compounds of the current invention any more so than any of the other 8 chemical modifications to be performed, for example PEGylation or isotope labeling. 
Applicant’s arguments have been fully considered but not found persuasive.  The Examiner would like to point out that Van Scott actually teaches wherein the N-terminal acyl radical can be acetyl, propanoyl or benzoyl (see paragraph 0026).  Van Scott does not specifically provide an example wherein R is acetyl with Cys-DOPA-NH2.  Van Scott does teach examples with N-acetyl of other dipeptides (see paragraph 0030) thus strengthening the motivation to try with a reasonable expectation of success.  Importantly, Van Scott does not teach away from N-terminal acetylation.  The teachings of Genscript were provided as further motivation to use N-terminal acetyl groups at the acyl modification of Van Scott.  The Examiner maintains it would have been obvious to have acetyl as the N-terminal acyl radical group thus resulting in the formula of Ac-Cys-DOPA-NH2 which results in a compound of formula I.  One of ordinary skill in the art would have been motivated to do so given that Van Scott teaches acetyl as a preferred embodiment for the N-terminal moiety and N-terminal Acetylation is routine in the art for increasing stability of shorter peptides and mimicking the natural structure.  There is a reasonable expectation of success given that N-terminal acetylation is routine in the art and Van Scott teaches N-terminal acetylation of the dipeptide
Applicant further argues that “It is further noted that the disclosed compounds in Van Scott are used for different purposes (anti-cancer) than those in the application. Van Scott and Genscript combined do not indicate that any of the proposed modifications could be used to enhance the characteristics of the compounds in Van Scott and to give them totally different properties of treating diseases associated with reduced levels of brain dopamine, or reducing or reversing oxidative stress, or inflammatory state. 
Applicant’s arguments have been fully considered but not found persuasive.  The Examined claims are drawn to a compound and not a method of using the compound.  Please note that it is regarded that "intended use" of a composition or product will not further limit claims drawn to a composition or product. See, e.g., Ex parte Masham, 2 USPQ2d 1647 (1987) and In Re Hack 114, USPQ 161. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim limitation.  
Applicants argue that “The inventors have surprisingly shown that compounds as described in the application are effective in treating such diseases. This effect of the compounds could not have been predicted by the prior art Van Scott alone, or in combination with Genscript.
Applicants arguments have been fully considered but  not found persuasive.  Applicants argue unexpected results however, Applicants do not point to any specific examples or data in the specification (see MPEP 716.02).  The data provided in the specification is directed to treatment of cancer cell lines.  Van Scott is also directed towards treatment of cancer (see abstract and claim 10) in addition to other inflammatory diseases.  Furthermore, any unexpected results/findings should be commensurate with the claims and should be of statistical and practical relevance (see MPEP 716.02 (b)).


Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829. The examiner can normally be reached Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/E.R.D/Examiner, Art Unit 1654                                                                                                                                                                                                        

/JULIE HA/Primary Examiner, Art Unit 1654